Citation Nr: 1815657	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-22 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left hand condition (claimed as arthritis). 

2.  Entitlement to service connection for a right hand condition (claimed as arthritis). 

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to July 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul. Minnesota.  

The issues of entitlement to service connection for left and right hand conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's currently diagnosed obstructive sleep apnea is attributable to the Veteran's active service or any incident of service, to include as due to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Obstructive Sleep Apnea

The Veteran contends that he developed obstructive sleep apnea while in service and that it has continued to the present.  In the alternative, he contends that his later development of obstructive sleep apnea is attributable to service, to specifically include as secondary to his service-connected traumatic brain injury residuals.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

A review of service treatment records does not reveal any complaints, diagnoses, or treatment related to obstructive sleep apnea.  Specifically, no sleeping issues were noted on the Veteran's July 1997 separation examination, and he did not report experiencing any problems with his sleeping on the accompanying July 1997 Report of Medical History.  

Post-service, VA medical records do not reflect that the Veteran sought treatment for difficulty sleeping, although he did report having sleeping issues on a March 2011 VA examination to evaluate the nature and etiology of any traumatic brain injury residuals.  That being said, obstructive sleep apnea was not diagnosed during this examination.  

The Veteran was afforded a VA examination in June 2013 to specifically evaluate the nature and etiology of his obstructive sleep apnea.  He reported that he was diagnosed with sleep apnea while in service in 1992 after undergoing a sleep study, but acknowledged that he did not actually receive any treatment for the sleep apnea until after service, when he was prescribed a continuous positive airway pressure (CPAP) machine.  According to the Veteran he experienced symptoms of fragmented sleep, snoring, and daytime somnolence.  The examiner was unclear of when the Veteran was diagnosed with sleep apnea and prescribed the CPAP machine, and simply noted that it occurred "a few years ago".  They did detail, however, that the Veteran underwent a sleep study in January 2013 which confirmed that he had moderate obstructive sleep apnea.  

After concluding the examination, the June 2013 VA examiner opined that it was less likely than not that the Veteran incurred obstructive sleep apnea in service or that the condition was otherwise related to service.  In support thereof, they detailed the risk factors for the development of obstructive sleep apnea, and highlighted the fact that the Veteran exhibited many of those factors, including obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  In addition, the examiner also opined that it was less likely than not that the obstructive sleep apnea was aggravated beyond its normal progression by the traumatic brain injury residuals.  In support thereof, the examiner referred to medical literature which did not find any connection between traumatic brain injury residuals and the development of obstructive sleep apnea. 

In a May 2014 correspondence, a Dr. D.B., who did not identify to what extent they were familiar with the Veteran's medical history, stated that it was more likely than not that the Veteran's obstructive sleep apnea was related to service.  Dr. D.B. did not offer a rationale for this opinion.  

The Board notes that the Veteran has most recently been afforded a VA examination to evaluate the nature and severity of his traumatic brain injury residuals in March 2015.  He did not report experiencing any sleeping difficulties on the examination, and no diagnosis of obstructive sleep apnea was detailed either. 

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for obstructive sleep apnea.  As discussed, the Veteran's service treatment records do not show any complaints of or treatment for symptoms attributable to obstructive sleep apnea.  Moreover, the Veteran himself did not report any sleeping difficulties at the time of his separation, despite reporting several other issues that he believed to have developed over the course of his military career.  As detailed, no sleeping disturbances were noted on the July 1997 separation examination. 

The Veteran contends that he was diagnosed with sleep apnea in service in 1992 following a sleep study, but there are no medical records documenting this sleep study or showing that he received any treatment for sleep apnea between 1992 when he alleges he was diagnosed with sleep apnea and July 1997 when he was discharged.  Of course, he is credible to report on the incidence of sleep apnea symptomatology and when he believes he was diagnosed with the condition.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the fact remains that there is no objective evidence to suggest that the Veteran actually incurred sleep apnea in service or that he experienced any symptomatology potentially attributable to sleep apnea while in service.  Neither the Veteran nor his wife have demonstrated that they have the training or credentials necessary to state authoritatively that any symptomatology he reportedly experienced in service is attributable to sleep apnea.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).

The Veteran's contentions must be considered in light of the medical opinions of record.  Where, as here, there are conflicting medical opinions in the claims file, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinion offered by the June 2013 VA examiner is supported by a sufficient evaluation of the Veteran's medical history and a discussion of the several risk factors exhibited by the Veteran that make it less likely than not that the sleep apnea is related to service.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, not only did the examiner rely on the available treatment records, but he also referenced medical literature regarding the development of sleep apnea.  Accordingly, the Board affords the opinion of the June 2013 VA examiner with significant probative weight. 
By contrast, Dr. D.B. did not offer any rationale whatsoever for his opinion that it was more likely than not that the obstructive sleep apnea was attributable to service.  Moreover, Dr. D.B. did not even acknowledge that they reviewed the claims file, so there is no way to evaluate on what basis they came to their conclusion.  In short, although Dr. D.B.'s statement does align with the Veteran's assertions, without a rationale supported by the evidence of record, the Board cannot attribute significant probative weight to his opinion.   

Thus, the Board finds that the opinion offered by the June 2013 VA examiner is the most persuasive opinion of record and warrants the greatest probative weight on the issue at hand.  In light of the lack of any other objective medical evidence tending to show that the obstructive sleep apnea was incurred in service, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim of service connection for obstructive sleep apnea on a direct basis pursuant to 38 C.F.R. § 3.303(a).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record").  

The Veteran may still be entitled to service connection for obstructive sleep apnea pursuant to his alternative theory of the sleep apnea as secondary to service-connected traumatic brain injury residuals.  As discussed previously, secondary service connection is based on aggravation of the condition due to an underlying service-connected disability.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439.  The Veteran has not offered any objective supporting medical evidence or any other rationale for his belief that his obstructive sleep apnea was permanently aggravated by traumatic brain injury residuals.  Moreover, the June 2013 VA examiner specifically dismissed that there was any connection between the obstructive sleep apnea and traumatic brain injury residuals, and supported that conclusion by reference to medical literature.  Accordingly, as there is no objective medical evidence in the record that supports the Veteran's contention that his obstructive sleep apnea was aggravated by his traumatic brain injury residuals, and as the June 2013 VA examiner concluded that it was less likely than not that the sleep apnea was secondary to the traumatic brain injury residuals, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for obstructive sleep apnea as secondary to traumatic brain injury residuals.  

The Veteran may also still be entitled to service connection if all of the evidence establishes that obstructive sleep apnea is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no objective medical evidence of incurrence in service, and there is an over 15 year gap between discharge and when the record reflects that the Veteran first sought treatment for obstructive sleep apnea in 2013.  Furthermore, the Veteran's contention that his obstructive sleep apnea was aggravated beyond its normal progression by service-connected traumatic brain injury residuals has been shown to be wholly unsupported by the evidence of record.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's obstructive sleep apnea is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for obstructive sleep apnea under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for obstructive sleep apnea in total must be denied. 


ORDER

Service connection for obstructive sleep apnea is denied.  


REMAND

The Veteran was afforded a VA examination to evaluate the nature and etiology of his bilateral hand conditions in June 2013.  A physical examination confirmed that there was mild osteoarthritis in the left hand, but the examiner declined to set forth a diagnosis for the right hand.  In an addendum opinion dated in July 2013, the June 2013 examiner stated that it was less likely than not that either the right or left hand arthritis was incurred in or otherwise related to service.  In support thereof, the examiner noted that there was no confirmed diagnosis of right hand arthritis, and thus no basis for the right hand arthritis claim.  As for the left hand arthritis, the examiner highlighted the lack of any formal diagnosis of a left hand condition while in service and for many years after service.  

Following the June 2013 examination and July 2013 addendum opinion, the Veteran submitted outpatient records dating from July and August 2014 which show that he was diagnosed with bilateral carpal tunnel syndrome after an evaluation by a Dr. M.J.  In addition, the Veteran submitted a statement from his wife dated in December 2013 in which she attested to the fact that he had been experiencing bilateral hand pain for over years that began while he was in service.  With a diagnosis of right hand carpal tunnel syndrome, however, it is unclear whether the examiner's analysis is still applicable.  As for the left hand condition, the examiner's rationale was based on the lack of documented injuries to the left hand while in service, but a review of the service treatment records does suggest (in July 1997 separation history and examination reports) that the Veteran experienced hand fractures while in service.  

The Board cannot make a determination as to the Veteran's claims without an opinion regarding the nature and etiology of the bilateral hand conditions that has a clear rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Here, not only are there new diagnoses of carpal tunnel syndrome in both hands, there is evidence that the Veteran experienced bilateral hand injuries in service that was apparently not considered by the June 2013 VA examiner.  New examinations and opinions are therefore needed for both hand condition claims.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA
examination to evaluate the nature and etiology of the Veteran's bilateral hand conditions.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary special studies or tests must be accomplished.

The examiner must first identify any diagnosable conditions of either hand, to include arthritis and/or carpal tunnel syndrome.  Thereafter, for each distinct hand condition, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or better probability) that the left and/or right hand condition began in service or was otherwise caused by the Veteran's active duty service.  In setting forth this opinion, the examiner should specifically consider the following: 

(a) The July 1997 Report of Medical history on which
the Veteran reported having fractured both
hands in 1981 while carrying out his duties as a military policeman; this was also reported on the Veteran's July 1997 separation examination.  

(b)  Records from a Dr. P.P. showing that the Veteran
sought treatment for hand pain in August 2012 and was diagnosed with osteoarthritis; Dr. P.P. also set forth an opinion in January 2014 that it was at least as likely as not that the bilateral hand conditions were related to service.  

(c) A December 2013 statement from the Veteran's
wife in which she endorsed the Veteran's history of complaints of bilateral hand pain for the past 20 years; she further asserted that the Veteran injured his hands while working as a military police officer and a mechanic in service.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


